Smith, C. J.,
delivered the opinion of the court.
Mrs. Peterson sued the city of Meridian for damages which she claims to have sustained because of falling through a bridge in one of the city’s streets, and from a judgment in her favor the city has brought the case to this court. .
In the block on Grand avenue, one of the city’s streets, between St. Charles and Luke streets, a thickly populated residential district, there is an open ditch or drain several feet deep between the sidewalk and the traveled way, across which, and not at street intersections, are several small bridges constructed more than twenty years ago by some unknown person or persons without the authority or consent of the city. These bridges are used by the public in crossing from the sidewalk to the traveled way of the street, the principal use thereof seeming to be made by persons desiring ingress and egress to and from the street and private property abutting thereon. The block along a part of which this ditch extends is an ordinary city block, with proper street crossings at each end thereof. The city has not taken or exercised any acts of ownership over any of these bridges.
On the occasion in question, the appellee, while crossing one of these bridges, fell through a hole therein caused by the removal of one of the planks with which the bridge was floored, and was injured. This'hole had existed in the bridge for considerable length of time. This bridge, it will be observed, is not in the traveled way of either the street or sidewalk, and is not necessary for the convenient use of either.
One of the assignments of error brings in review the refusal of the court below, to direct a verdict for the city and the- question presented thereby is, Was the city charged with the duty of keeping this bridge in repair?
A municipality is “not required to maintain bridges or crossings over gutters or ditches made for draining the streets at other places than the regular public cross*19ings or street intersections” (2 Elliott, Roads and Streets [3d Ed.] section 800), but when a municipality constructs a bridge over a gutter or ditch for draining its streets at places therein other than street intersections, thereby inviting the public to use the same in crossing the street, such bridge must be kept in such reasonable repair by the municipality as not to endanger persons crossing it (Hardin v. Corinth, 105 Miss. 99, 62 So. 6).
An abutting property owner has the right to construct a bridge over a ditch in a street in front of his premises in order to obtain access thereto from the street, provided it is constructed in such way as not to interfere with the rights of the public, 13 R. C. L., p. 144, but when such a bridge is constructed by an abutting owner, the municipality is under no obligation to maintain or repair it, unless it is of utility to and used by the general public. There must be both public user-and public utility to fix liability on a municipality to repair such a bridge. 9 Corpus Juris, 423; 4 Am. & Eng. Enc. L. (2d Ed.), 920; 2 Elliott, Roads and Streets (3d Ed.), section 33; Crawford v. Griffin, 113 Ga. 562, 38 S. E. 988; Rex v. West Riding of Yorkshire, 2 East, 342, 102 Reprint, 399; Reg. v. Southampton, L. R. 19 Q. B. D., 591; Rex v. Surrey, 2 Camp. 454.
Whether the utility and the amount and character of the user are sufficient to cast upon the municipality the duty of repairing such a bridge are questions of fact usually for the determination of the jury, but here it is so manifest that the bridge in question is of little public utility that a jury should not be allowed to find otherwise. There is no necessity for the general public to use the bridge in order to cross the street, and its use for that purpose adds little, if anything, to the convenience of the public, for suitable crossings exist at the street intersections. For all practical purposes the use of the bridge serves the convenience only of persons desiring ingress and egress to and from the street and private property abutting thereon in the vicinity of the bridge.
*20The court below should have directed a verdict for the appellant and rendered a judgment accordingly.
Reversed, and judgment here for the appellant.

Reversed.